Citation Nr: 0734158	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  07-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans 
Healthcare System in Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from May 11, 2006, to May 
26, 2006.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 determination by the Department of 
Veterans Affairs (VA) Central Arkansas Healthcare System in 
Little Rock, Arkansas.

The Board is remanding this case to the Veterans Health 
Administration (VHA) for further development and 
consideration.


REMAND

On May 9, 2006, the veteran was admitted to the emergency 
room of Baptist Health Medical Center after he was discovered 
suffering from dehydration with uncontrolled diabetes, acute 
renal failure, urinary tract infection, and sepsis.  
His condition stabilized the following day, although he 
remained hospitalized at that facility until May 26, 2006.

In a July 2006 determination, the Central Arkansas Veterans 
Healthcare System approved reimbursement for the veteran's 
unauthorized medical expenses from May 9, 2006, to May 10, 
2006, since the treatment he received on those initial two 
days was found to be for a medical emergency of such nature 
that delay would have been hazardous to his life or health.  
See 38 U.S.C.A. § 1728(a).  But since his condition had 
stabilized by May 11, 2006, with VA medical facilities 
feasibly available in the area where he could have been 
transferred for any necessary additional treatment and 
follow-up care, reimbursement of the additional expenses he 
incurred during the remainder of his stay at the Baptist 
Health Medical Center from May 11, 2006, until May 26, 2006 
was denied.



In August 2006, in response to that determination, the 
veteran, through his designated attorney, submitted a notice 
of disagreement (NOD) to initiate an appeal for payment of 
the remaining expenses.  However, instead of providing him a 
statement of the case (SOC), it appears a SOC was issued to 
the treating hospital, Baptist Health Medical Center, which 
had not filed a NOD.  Although Baptist Health Medical Center 
did not file a NOD, it did file a substantive appeal 
(VA Form 9) in response to the SOC - the final step in 
perfecting an appeal to the Board.  See 38 C.F.R. § 20.200 
(2007).

In light of these procedural problems insofar as the actual 
appellant, Baptist Health Medical Center or the veteran, the 
Central Arkansas Veterans Healthcare System - as the agency 
of original jurisdiction, should determine which party 
perfected the appeal so the Board, in turn, may determine who 
has standing to contest the payment or reimbursement of the 
medical expenses at issue.

The Board also sees that Baptist Health Medical Center 
recently requested a videoconference hearing.  Therefore, if 
it is determined that Baptist Health Medical Center has 
standing and perfected the appeal, a videoconference hearing 
must be scheduled at the earliest available date.

Accordingly, this case is REMANDED for the following action:

1.  Determine whether Baptist Health 
Medical Center has standing in this case, 
i.e., whether it perfected the appeal for 
payment or reimbursement of the 
unauthorized private medical expenses the 
veteran incurred there from May 11, 2006, 
to May 26, 2006 (or whether, instead, 
since he filed the appeal-initiating NOD, 
the veteran is the appellant).

2.  If it is determined that Baptist 
Health Medical Center perfected the 
appeal (so is the appellant), then 
schedule whoever is acting for that 
facility for a videoconference hearing at 
the earliest possible date.  Notify this 
person of the date, time and location of 
the hearing.  Put a copy of this letter 
in the claims file.  If, for whatever 
reason, this person changes his/her mind 
and elects not to have this hearing or 
fails to report for it, also document 
this in the claims file.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant, whoever this is determined to be, has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



